DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1,3-4,6-20 and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a power generation transport as recited by independent claim 1, comprising:
a gas turbine;
an inlet plenum coupled to an intake of the gas turbine;
a generator driven by the gas turbine;
an air intake and exhaust module including:
an air inlet filter housing;
an intake air duct disposed between the air inlet filter housing and the inlet plenum, the intake air duct coupled to the air inlet filter housing at a first end and to the inlet plenum at a second end; and
an exhaust collector coupled to an exhaust of the gas turbine; and
at least one base frame, wherein the at least one base frame mounts and aligns the gas turbine, the inlet plenum, the generator, and the air intake and exhaust module of the power generation transport, wherein the air inlet filter housing, the intake air duct, and the inlet plenum define an intake air flow path for intake of combustion air for the gas turbine, wherein the intake air flow path extends underneath the gas turbine from an upstream end side that is on a side of the exhaust collector of the gas turbine to a downstream end side that is on a side of the inlet plenum of the gas turbine.

With respect to claim 20 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious an apparatus for providing mobile electric power as recited by independent claim 20, comprising:
a power generation transport including:
a generator;
a power source configured to drive the generator;
an air inlet filter housing disposed on an exhaust end side of the power source;
an inlet plenum coupled to the air inlet filter housing, and configured for providing air to the power source, wherein the inlet plenum is disposed on an intake end side of the power source;
an intake air duct disposed between the air inlet filter housing and the inlet plenum, the intake air duct coupled to the air inlet filter housing at a first end thereof and to the inlet plenum at a second end;
an exhaust collector configured for collecting exhaust from the power source, and disposed on the exhaust end side of the power source;
wherein the air inlet filter housing, the inlet plenum, the exhaust collector, the power source, and the generator are mounted on the power generation transport, and
wherein the air inlet filter housing, the intake air duct, and the inlet plenum define an intake air flow path for intake of the air for the power source, wherein the intake air flow path extends underneath the power source from an upstream end side that is on a side of the exhaust collector of the power source to a downstream end side that is on a side of the inlet plenum of the power source.

With respect to claim 25, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a method for providing mobile electric power as recited by independent claim 25, comprising:
setting an air inlet filter housing door at an end surface of a power generation transport to an open position in an operational mode of the power generation transport;
supplying air to a gas turbine disposed on the power generation transport via an intake air flow passage, the intake air flow passage being defined by the air inlet filter housing, an intake air duct, and an inlet plenum, wherein the air inlet filter housing is disposed on an exhaust end side of the gas turbine, the intake air duct is coupled to the air inlet filter housing at a first end and to the inlet plenum at a second end, and the inlet plenum is disposed on an intake end side of the gas turbine;
generating electricity by operating a generator disposed on the power generation transport with mechanical energy generated by operation of the gas turbine;
expelling exhaust air from the gas turbine via an exhaust air flow passage, the exhaust air flow passage being defined by an exhaust collector disposed on the exhaust end side of the gas turbine, the exhaust air flow passage extending from an exhaust of the gas turbine, passing through a flow passage of the exhaust collector, and
ending at an exhaust air outlet disposed on a ceiling of an enclosure of the power generation transport,
wherein the intake air flow passage passes underneath the exhaust collector and the gas turbine from the exhaust end side to the intake end side.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./Primary Examiner, Art Unit 2832